 In the Matter of THE OHIO BRASS COMPANYandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, LOCAL 747 (C. I. 0.)Case No. B-1226.-Decided June 3) 1939Electrical InsulatorManufacturing Industry-Investigation of Representa-tives:question concerning representation of employees:refusal of employerto recognize petitioner as exclusive bargaining representative for employees-Unit Appropriate for Collective Bargaining:all hourly paid employees,includ-ing clerical employees working in production departments,but excluding officeand other clerical employees,foremen, assistant foremen, and other supervisoryemployees;stipulated asto-Representatives:proof of choice : signaturesattested bywitnesses-Certification of Representatives:upon proof of majorityrepresentation.Mr. HarryL. Lodish,Mr. MaxW. Johnstone,andMr. BernardR. Bralove,for the Board.Day, Young, Veach d LeFever,byMr.Thomas F. Veaeh,ofCleveland,Ohio,for the Company.Mr. Edwin Beal,of Delaware,Ohio, andMr. Arthur L. Garfield,of Barberton,Ohio,for theUnited.Mr. JamesM. Duffy, Mr. George Turner,andMr.James J. Mc-Gowan,ofEast Liverpool,Ohio,andMr.Joshua Chadwick,ofNewell,W. Va., for theBrotherhood.Mr. Wallace Cooper,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 50938, United Electrical, Radio and Machine Workersof America, Local 747, herein called the United, filed with the Re-gional Director for the Eighth Region (Cleveland, Ohio) a peti-tion and on September 9, 1938, an amended petition, both petitionsalleging that a question affecting commerce had arisen concerningthe representation of employees of The Ohio Brass Company, Bar-berton, Ohio, herein called the Company, and requesting an inves-tigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein called13 N. L.R. B., No. 10.72 THE OHIO BRASSCOMPANY73the Act.On November 18, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On December 29, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the United., On January 7, 1939, the Regional Director gaveinformal notice of the hearing to National Brotherhood of OperativePotters, herein called the Brotherhood, and the International Unionof Operating Engineers, herein called the International.Pursuantto the notices, a hearing was commenced on January 9, 1939, at Bar-berton, Ohio, before Webster Powell, the Trial Examiner duly desig-nated by the Board. The Board, the Company, the United, theBrotherhood, and the International were represented by counsel orother representatives and participated in the hearing.After theformal papers were introduced in evidence, the hearing was, on mo-tion of the Brotherhood, postponed indefinitely until a date there-after to be set by the Board.On January 16, 1939, the Regional Director issued a notice ofresumption of hearing, copies of which were duly served upon theCompany, upon the United, upon the Brotherhood, and upon theInternational.Pursuant to the notice, a hearing was held on Janu-ary 30 and 31, 1939, at Barberton, Ohio, before Herbert Wenzel, theTrial Examiner duly designated by the Board in place and steadofWebster Powell.The Board and the Company were representedby counsel and the United and the Brotherhood by their represent-atives.All parties except the International participated in thehearing.On February 7, 1939, the United filed with the Regional Directora motion to reopen the proceeding for the introduction of additionalevidence, which motion was granted by order of the Board datedFebruary 18, 1939.On February 25, 1939, the Regional Director,pursuant to said order, issued a notice of hearing, copies of whichwere duly served upon the Company, upon the United, upon theBrotherhood, and upon the International.Pursuant to the notice, ahearing was held on March 13, 1939, at Barberton, Ohio, beforeWilliam P. Webb, the Trial Examiner duly designated by the Board.The Board and the Company were represented by counsel and theUnited and the Brotherhood by their representatives.All partiesexcept the International participated in the hearing.At the various hearings, full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe issues was afforded all parties.During the course of the hearingsthe Trial Examiners made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiners and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Trial ExaminerPowell reserved decision on the Company'smotion to dismiss thepetition upon jurisdictional grounds, and Trial ExaminerWebb re-served decision on the Company's motion to dismiss the petitionbecause of insufficiency of substantial and competent evidence in sup-port thereof.These motions are hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Ohio Brass Company is a corporation organized and existingunder the laws of the State of New Jersey, having its principal plantand place of business at Mansfield, Ohio. It is also engaged in theoperation of a plant at Barberton, Ohio, which is the only plantaffected by this proceeding.The Company also has two whollyowned subsidiaries : Ohio Brass Company, an Ohio corporation hav-ing its principal place of business at Mansfield, Ohio, it being thesalescorporation for all of the products manufactured by theCompany; and Canadian Brass Company, Niagara Falls, Ontario,Canada.The Company is engaged at its Barberton plant in the manufac-ture of high-voltage porcelain insulators for use in trolley-line dis-tribution and substations.During 1937, the Company purchased foruse at the Barberton plant $950,000 worth of raw materials.Ap-proximately 53 per cent of such raw materials were obtained fromoutside the State of Ohio.The value of the products manufacturedat the Barberton plant during 1937 amounted to $1,792,000. Suchproducts were sold to Ohio Brass Company, which in turn shippedapproximately 93 per cent thereof outside the State of Ohio.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America, Local747, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to its membership all hourly paid em-ployees of the Company at its Barberton plant, including clericalemployees working in production departments, employees in theshipping department and the electrical laboratory, boiler firemen,machinists, and watchmen, but excluding supervisory, office, andother clerical employees. THE OHIO BRASS COMPANY75National Brotherhood of Operative Potters is a labor organizationaffiliated with the American Federation of Labor.On and prior toMay 27, 1938, a substantial number of the hourly paid productionemployees of the Company at its Barberton plant were members ofLocal 149 of the Brotherhood. Shortly thereafter, however, Local149 surrendered its charter to the Brotherhood.InternationalUnion of Operating Engineers, a labor organiza-tion affiliated with the American Federation of Labor, appeared atthe hearing on January 9, 1939, but failed to appear and participatein any of the subsequent hearings, although it was given formalnotice thereof.It has raised no issue for our determination herein.in. THE QUESTION CONCERNING REPRESENTATIONFrom 1933 until on or about May 27, 1938, a substantial numberof the hourly paid production employees of the Company at itsBarberton plant were members of Local 149 of the Brotherhood.On May 27, 1938, at a regular meeting of Local 149, the memberspresent voted unanimously to withdraw from the Brotherhood andearly in June 1938 the charter, books,seal, and moniesof Local 149were surrendered to the Brotherhood.During the early part of June 1938 the United was chartered.The charter was "installed" at a meeting held on June 10, 1938, andattended by approximately 150 employees at the Barberton plant.Shortly after June 10, 1938, the United informed the Company thatits employees had changed their affiliation from the Brotherhood tothe United.Thereafter, on July 27, 1938, and during August andNovember 1938, the United requested the Company to recognize itas exclusive bargaining representative of the Company's employeesat the Barberton plant.The Company refused to grant suchrecognitipn.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITIt was stipulated at the hearing beginning on January 30, 1939,that all hourly paid employees of the Company at its Barbertonplant, including clerical employees working in production depart-ments, but excluding office and other clerical 'employees, foremen,assistant foremen, and other supervisory employees, constitute aunit appropriate for the purposes of collective bargaining. JohnW. Knight, secretary-treasurer of the United, testified that suchunit would be inclusive of maintenance men, employees in the ship-ping department and the electrical laboratory, boiler firemen, ma-chinists, and watchmen.This testimony, apparently given for thepurpose of clarification of the terms of the stipulation, was not con-troverted by any of the parties at the hearings.We find that all of the hourly paid employees of the Company atitsBarberton plant, including clerical employees working in pro-duction departments, maintenance men, employees in the shippingdepartment and the electrical laboratory, boiler firemen, machinists,and watchmen, but excluding office and other clerical employees,foremen, assistant foremen, and other supervisory employees, consti-tute a unit appropriate for the purposes of collective bargaining andthat said unit will insure to employees of the Company in its Bar-berton plant the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThere was introduced in evidence at the hearing beginning onJanuary 30, 1939, a list of the employees of the Company withinthe unit which we have found appropriate who were employed dur-ing the pay-roll period next preceding January 30, 1939.The listcontained the names of 315 employees.14It was stipulated at the aforesaid hearing that the names of 267of the said 315 employees appeared on membership application cardsof the United.The Company and the Brotherhood entered intosuch stipulation on the basis that they did not thereby concede theauthenticity of the signatures on the application cards, that thecards were signed without coercion or intimidation, or that the per-sons whose names appeared on the cards desired the United as theirbargaining representative.Itwas further stipulated that, on thebasis of the United dues record book, 258 of the 267 persons whosenames appeared on United's membership application cards had atvarious times paid dues to the United. J. W. Knight, financial sec-retary of the United, testified that the dues record book was kept byhim and was in his custody at all times. THE OHIO BRASS COMPANY77The Brotherhood conceded that it had no local or any membersat the Barberton plant at the time of the hearing. It contended,however, that there were employees at the plant who desired to berepresented by the Brotherhood and that the affiliation of the em-ployees with the United was due in part to collusion between the of-ficers of its former Local 149 and the United.There was, however,no proof submitted in support of such contentions.At the hearing held on March 13, 1939, there were submitted inevidence petitions signed by 257 persons in which said persons re-affirmed their designation of the United as their bargaining repre-sentative.Most of the persons signing the petitions did so on Feb-ruary 3 or 4, 1939, and the others did so prior to February 26, 1939.Two hundred fifty-five of the names appearing on the petitions ap-pear also on the Company's pay roll for the pay-roll period nextpreceding January 30, 1939, and two hundred forty-seven of thenames appearing on the petitions appear also on the applicationcards submitted in evidence at the prior hearing.Each petitioncontained opposite the individual signatures the signature of a wit-ness.'The persons signing as witnesses testified at the hearing thatthey had witnessed the signing of the petitions by the respectiveindividuals.On the basis of the foregoing, we find that the United has beendesignated and selected by a majority of the employees in the ap-propriate unit as their representative for the purposes of collectivebargaining.It is, therefore, the exclusive representative of all theemployees in such unit for the purposes of collective bargaining andwe will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Ohio Brass Company, Barberton,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All of the hourly paid employees of the Company in its plantlocated at Barberton, Ohio, including clerical employees workingin production departments, maintenance men, employees in the ship-ping department and the electrical laboratory, boiler firemen, ma-chinists, and watchmen, but excluding office and other clerical em-1There was no name of a witness opposite the name of David Harris.However, W. A.Oliver testified that Harris signed the petition in his presence and that through oversighthe failed to sign as a witness to Harris' signature. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, foremen, assistant foremen, and other supervisory employ-ees, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.3.United Electrical, Radio and Machine Workers of America,Local 747, is the exclusive representative of all the employees in suchunit for the purposes of collective bargaining, within the meaningof Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, Local 747, has been selected by a majority ofall of the hourly paid employees of the Company in its plant atBarberton, Ohio, including clerical employees working in produc-tion departments, maintenance men, employees in the shipping de-partment and the electrical laboratory, boiler firemen, machinists,and watchmen, but excluding office and other clerical employees,foremen, assistant foremen, and other supervisory employees, astheir representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, UnitedElectrical,Radio and Machine Workers of America, Local 747, isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Certification of Representatives.